UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4077



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JASON EMMANUEL WILKERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-04-92)


Submitted:   September 28, 2005           Decided:   November 1, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Norfolk, Virginia, for Appellant. Lisa Rae
McKeel, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jason Emmanuel Wilkerson was convicted by a jury of

possession of five or more grams of cocaine base with intent to

distribute,     in    violation    of    21     U.S.C.   §    841(a)(1)      (2000).

Wilkerson was sentenced according to 21 U.S.C. § 841(b)(1) (2000),

receiving the statutory minimum of 120 months’ imprisonment.                       In

his appeal, filed pursuant to Anders v. California, 386 U.S. 738

(1967), counsel for Wilkerson asserts that the district court erred

in denying his Fed. R. Crim. P. 29 motions for judgment of

acquittal after the conclusion of the Government’s case-in-chief

and following the announcement of the jury’s verdict.                    Wilkerson

was notified of his right to file a supplemental pro se brief, but

he failed to do so.       Finding no reversible error, we affirm.

            We review a district court’s denial of a Rule 29 motion

de novo.    United States v. Ryan-Webster, 353 F.3d 353, 359 (4th

Cir.   2003).        Where,   as   here,      the    motion    was   based    on   an

insufficient evidence claim, “[t]he verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                   Glasser v. United

States, 315 U.S. 60, 80 (1942).           “‘[S]ubstantial evidence,’ in the

context    of   a    criminal   action,       [is]   that     evidence    which    ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”    United States v. Newsome, 322 F.3d 328, 333 (4th Cir.


                                        - 2 -
2003) (quoting United States v. Burgos, 94 F.3d 849, 862 (4th Cir.

1996) (en banc)).      Furthermore, witness credibility is within the

sole province of the jury, and this court will not reassess the

credibility of testimony.        United States v. Saunders, 886 F.2d 56,

60   (4th   Cir.    1989).     Therefore,       a   defendant    challenging   the

sufficiency    of    the     evidence    “bears     a   heavy    burden.”   United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

            Here,    the     evidence    at     trial   showed   that   Wilkerson

possessed 9.3 grams of crack cocaine, along with scales, and he was

wearing latex gloves at the time of his arrest.                 An expert witness

testified that these circumstances, taken together, suggested an

intent to distribute the drugs.           On this record, we conclude that

there was evidence to support Wilkerson’s conviction.

      In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                    We therefore

affirm the judgment of the district court.                 This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal




                                        - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -